Case 18-33967-bjh11 Doc 730 Filed 03/20/19                    Entered 03/20/19 14:30:17             Page 1 of 14



Trey A. Monsour                                              Jeremy R. Johnson (Admitted Pro Hac Vice)
State Bar No. 14277200                                       Polsinelli PC
Polsinelli PC                                                600 3rd Avenue, 42nd Floor
2950 N. Harwood, Suite 2100                                  New York, New York 10016
Dallas, Texas 75201                                          Telephone: (212) 684-0199
Telephone: (214) 397-0030                                    Facsimile: (212) 684-0197
Facsimile: (214) 397-0033                                    jeremy.johnson@polsinelli.com
tmonsour@polsinelli.com


COUNSEL TO THE DEBTORS AND
DEBTORS IN POSSESSION

                        IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION

                                                       §
In re:                                                 §      Chapter 11
                                                       §
Senior Care Centers, LLC, et al.,1                     §      Case No. 18-33967 (BJH)
                                                       §
                          Debtors.                     §      (Jointly Administered)
                                                       §

                       NOTICE OF AGENDA OF MATTERS SCHEDULED
                      FOR HEARING ON MARCH 21, 2019 AT 2:00 P.M. (CT)

MATTERS GOING FORWARD

1.       Motion of Debtors for Entry of an Order Extending the Deadline to Assume or Reject
         Unexpired Leases and Nonresidential Real Property [Docket No. 592; Filed: 2/28/2019]

         Objection Deadline:                March 20, 2019

         Related Document(s):

                 a)       Omnibus Notice of Hearing [Docket No. 607; Filed: 3/01/2019]

         Response(s) Received:



1
  The Debtors in the Chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, are set forth in the Order (I) Directing Joint Administration of Chapter 11 Cases, and (II) Granting Related
Relief [Docket No. 569] and may also be found on the Debtors’ claims agent’s website at
https://omnimgt.com/SeniorCareCenters. The location of the Debtors’ service address is 600 North Pearl Street,
Suite 1100, Dallas, Texas 75201.


67866950.3
Case 18-33967-bjh11 Doc 730 Filed 03/20/19             Entered 03/20/19 14:30:17    Page 2 of 14



                   a)   Informal comments from Committee

                   b)   Informal comments from TXMS Real Estate Investments, Inc.

         Status:        This matter will go forward.

2.       Motion of Debtors for Entry of an Order Extending Exclusivity Periods for the Filing and
         Solicitation of Acceptance of a Chapter 11 Plan [Docket No. 596; Filed: 2/28/2019]

         Objection Deadline:          March 20, 2019

         Related Document(s):

                   a)   Omnibus Notice of Hearing [Docket No. 607; Filed: 3/01/2019]

         Response(s) Received:

                   a)   None.

         Status:        This matter will go forward.

3.       Motion of Debtors for Entry of an Order Establishing Bar Dates, Approving Form and
         Manner of Notice and Approving Procedures for Filing Claim [Docket No. 599; Filed:
         2/28/2019]

         Objection Deadline:          March 20, 2019

         Related Document(s):

                   a)   Omnibus Notice of Hearing [Docket No. 607; Filed: 3/01/2019]

         Response(s) Received:

                   a)   Informal comments from the United States Trustee

                   b)   Informal comments from the United States Department of Justice

         Status:        This matter will go forward.

4.       Motion to Reject Certain “Granite” Leases Nunc Pro Tunc [Docket No. 211; Filed:
         12/27/2018]

         Objection Deadline:          January 17, 2019

         Related Document(s):

                   a)   Notice of Hearing [Docket No. 220; Filed: 12/28/2018]



                                                 2
67866950.3
Case 18-33967-bjh11 Doc 730 Filed 03/20/19           Entered 03/20/19 14:30:17       Page 3 of 14



                   b)   Supplement to Motion to Reject Certain "Granite" Leases Nunc Pro Tunc
                        [Docket No. 469; Filed: 2/5/2019]

                   c)   Amended Notice of Hearing [Docket No. 487; Filed: 2/11/2019]

         Response(s) Received:

                   a)   Granite Landlords’ Objection to Motion to Reject Certain “Granite”
                        Leases Nunc Pro Tunc [Docket No. 397; Filed: 1/18/2019]

                   b)   The United States of America’s Limited Objection and Reservation of
                        Rights with Respect to the Debtors’ Lease Rejection Motions [Docket No.
                        407; Filed: 1/21/2019]

         Status:        This matter will go forward as a status conference only.

5.       Motion of Debtors for Entry of Interim and Final Orders (I) Authorizing the Use of Cash
         Collateral, (II), Granting Adequate Protection, (III) Modifying the Automatic Stay, (IV)
         Setting a Final Hearing, and (V) Granting Related Relief [Docket No. 24; Filed:
         12/5/2018]

         Objection Deadline:           March 18, 2019

         Related Document(s):

                   a)   Findings of Fact and Conclusions of Law Regarding the Interim Order (I)
                        Authorizing the Use of Cash Collateral, (II) Granting Adequate Protection,
                        (III) Modifying the Automatic Stay, (IV) Setting a Final Hearing, and (V)
                        Granting Related Relief [Docket No. 74; Entered: 12/7/2018]

                   b)   Interim Order (I) Authorizing the Use of Cash Collateral, (II) Granting
                        Adequate Protection, (III) Modifying the Automatic Stay, (IV) Setting a
                        Final Hearing, and (V) Granting Related Relief [Docket No. 75; Entered:
                        12/7/2018]

                   c)   Preliminary Omnibus Reply in Support of the Motion of Debtors for Entry
                        of Interim and Final Orders (I) Authorizing the Use of Cash Collateral,
                        (II), Granting Adequate Protection, (III) Modifying the Automatic Stay,
                        (IV) Setting a Final Hearing, and (V) Granting Related Relief [Docket No.
                        199; Filed: 12/26/2018]

                   d)   Debtors’ Memorandum of Law Regarding the Debtors’ Obligation to Pay
                        Rent for Nursing Home Leases Subject to a Pending Rejection Motion
                        [Docket No. 321; Filed: 1/10/2019]




                                                 3
67866950.3
Case 18-33967-bjh11 Doc 730 Filed 03/20/19        Entered 03/20/19 14:30:17       Page 4 of 14



               e)     Second Interim Order (I) Authorizing the Use of Cash Collateral, (II)
                      Granting Adequate Protection, (III) Modifying the Automatic Stay, (IV)
                      Setting a Final Hearing, and (V) Granting Related Relief [Docket No. 431;
                      Entered: 1/24/2019]

               f)     Revised Budget [Docket No. 351; Filed: 1/14/2019]

               g)     Notice of the Official Committee of Unsecured Creditors of Senior Care
                      Centers, LLC, et. al., of an Agreed Extension of the Challenge Deadline
                      [Docket No. 590; Filed 2/28/2019]

               h)     Notice of the Official Committee of Unsecured Creditors of Senior Care
                      Centers, LLC, et. al., of a Second Agreed Extension of the Challenge
                      Deadline [Docket No. 486; Filed 2/11/2019]

               i)     Third Interim Order (I) Authorizing the Use of Cash Collateral, (II)
                      Granting Adequate Protection, (III) Modifying the Automatic Stay, (IV)
                      Setting a Final Hearing, and (V) Granting Related Relief [Docket No. 673;
                      Entered 3/14/2019]

         Response(s) Received:


               a)     Objection of Texas Ad Valorem Taxing Jurisdictions to Debtors’ Motion
                      for Entry of Interim and Final Orders (I) Authorizing the Use of Cash
                      Collateral, (II), Granting Adequate Protection, (III) Modifying the
                      Automatic Stay, (IV) Setting a Final Hearing, and (V) Granting Related
                      Relief [Docket No. 117; Filed: 12/12/2018]

               b)     Texas Health and Human Services Commission’s Limited Objection to
                      motion of Debtors for Entry of Interim and Final Orders (I) Authorizing
                      the Use of Cash Collateral, (II), Granting Adequate Protection, (III)
                      Modifying the Automatic Stay, (IV) Setting a Final Hearing, and (V)
                      Granting Related Relief [Docket No. 142; Filed: 12/17/2018]

               c)     Limited Objection of San Antonio North Knoll, LLC to the Use of Cash
                      Collateral [Docket No. 146; Filed: 12/19/2018]

               d)     Response of HC Hill Country Associates, Ltd., H-C Associates, Ltd., HC-
                      RW Associates Ltd., Hidalgo Healthcare Realty, LLC, and Socorro Health
                      Realty, LLC to Motion of Debtors for Entry of Interim and Final Orders
                      (I) Authorizing the Use of Cash Collateral, (II), Granting Adequate
                      Protection, (III) Modifying the Automatic Stay, (IV) Setting a Final
                      Hearing, and (V) Granting Related Relief [Docket No. 148; Filed:
                      12/19/2018]

               e)     CCP Landlords’ Reservation of Rights and Limited Objection to Debtors’
                      Motion to Use Cash Collateral [Docket No. 149; Filed: 12/19/2018]

                                              4
67866950.3
Case 18-33967-bjh11 Doc 730 Filed 03/20/19     Entered 03/20/19 14:30:17       Page 5 of 14



             f)    Objection of OLP Wyoming Springs, LLC to (I) Motion for Entry of
                   Order Authorizing Payment of Prepetition Taxes and Fees; and (II)
                   Motion for Entry of Interim and Final Orders Authorizing the Use of Cash
                   Collateral [Docket No. 151; Filed: 12/19/2018]

             g)    Limited Objection of Atlas Dental Management, LLC to Motion of
                   Debtors for Entry of Interim and Final Orders (I) Authorizing the Use of
                   Cash Collateral, (II), Granting Adequate Protection, (III) Modifying the
                   Automatic Stay, (IV) Setting a Final Hearing, and (V) Granting Related
                   Relief [Docket No. 152; Filed: 12/19/2018]

             h)    TXMS Real Estate Investments, Inc.’s Objection to Debtors’ Motion for
                   Entry of Interim and Final Orders (I) Authorizing the Use of Cash
                   Collateral, (II), Granting Adequate Protection, (III) Modifying the
                   Automatic Stay, (IV) Setting a Final Hearing, and (V) Granting Related
                   Relief [Docket No. 153; Filed: 12/19/2018]

             i)    Objection of PharMerica Long Term-Care, LLC d/b/a PharMerica to
                   Motion of Debtors for Entry of Interim and Final Orders (I) Authorizing
                   the Use of Cash Collateral, (II), Granting Adequate Protection, (III)
                   Modifying the Automatic Stay, (IV) Setting a Final Hearing, and (V)
                   Granting Related Relief [Docket No. 154; Filed: 12/19/2018]

             j)    Limited Objection of KeyBank National Association to Motion of Debtors
                   for Entry of Interim and Final Orders (I) Authorizing the Use of Cash
                   Collateral, (II), Granting Adequate Protection, (III) Modifying the
                   Automatic Stay, (IV) Setting a Final Hearing, and (V) Granting Related
                   Relief [Docket No. 155; Filed: 12/19/2018]

             k)    The United States of America’s Limited Objection to Debtors’ Motion for
                   Entry of Interim and Final Order Authorizing Use of Cash Collateral
                   [Docket No. 157; Filed: 12/19/2018]

             l)    Tax Authorities’ Objection to Interim Order (I) Authorizing the Use of
                   Cash Collateral, (II) Granting Adequate Protection, (III) Modifying the
                   Automatic Stay, (IV) Setting a Final Hearing, and (V) Granting Related
                   Relief [Docket No. 158; Filed: 12/19/2018]

             m)    Granite Landlords’ Limited Objection and Limited Joinder in KeyBank
                   National Association’s Limited Objection to Motion of Debtors for Entry
                   of Interim and Final Orders (I) Authorizing the Use of Cash Collateral,
                   (II), Granting Adequate Protection, (III) Modifying the Automatic Stay,
                   (IV) Setting a Final Hearing, and (V) Granting Related Relief [Docket No.
                   174; Filed: 12/21/2018]




                                           5
67866950.3
Case 18-33967-bjh11 Doc 730 Filed 03/20/19      Entered 03/20/19 14:30:17       Page 6 of 14



             n)    Objection of the Official Committee of Unsecured Creditors to the Motion
                   of Debtors for Entry of Interim and Final Orders (I) Authorizing the Use
                   of Cash Collateral, (II), Granting Adequate Protection, (III) Modifying the
                   Automatic Stay, (IV) Setting a Final Hearing, and (V) Granting Related
                   Relief [Docket No. 187; Filed: 12/21/2018]

             o)    CCP Landlords’ First Amended Objection to Debtors’ Motion to Use Cash
                   Collateral [Docket No. 189; Filed: 12/21/2018]

             p)    Brief in Support of Objection of PharMerica Long Term-Care, LLC d/b/a
                   PharMerica to Motion of Debtors for Entry of Interim and Final Orders (I)
                   Authorizing the Use of Cash Collateral, (II), Granting Adequate
                   Protection, (III) Modifying the Automatic Stay, (IV) Setting a Final
                   Hearing, and (V) Granting Related Relief [Docket No. 205; Filed:
                   12/26/2018]

             q)    Limited Objection of Love Funding Corporation to Motion of Debtors for
                   Entry of Interim and Final Orders (I) Authorizing the Use of Cash
                   Collateral, (II), Granting Adequate Protection, (III) Modifying the
                   Automatic Stay, (IV) Setting a Final Hearing, and (V) Granting Related
                   Relief [Docket No. 270; Filed: 1/7/2019]

             r)    Limited Objection of Onsite Dentists of Texas to Debtors’ Entry of
                   Interim and Final Orders (I) Authorizing the Use of Cash Collateral; (II)
                   Granting Adequate Protection; (III) Modifying the Automatic Stay; (IV)
                   Setting a Final Hearing; and (V) Granting Related Relief [Docket No. 293;
                   Filed: 1/9/2019]

             s)    CCP Landlords’ Memorandum of Law in Support of Debtors’ Obligations
                   to Timely Pay Post-Petition Rental Obligations [Docket No. 302; Filed:
                   1/10/2019]

             t)    HC Hill Country Associates, Ltd., H-C Associates, Ltd., HC-RW
                   Associates Ltd., Hidalgo Healthcare Realty, LLC, and Socorro Health
                   Realty, LLC’s Memorandum of Law in Support of Response to Motion of
                   Debtors for Entry of Interim and Final Orders (I) Authorizing the Use of
                   Cash Collateral, (II) Granting Adequate Protection, (III) Modifying the
                   Automatic Stay, (IV) Setting a Final Hearing, and (V) Granting Related
                   Relief [Docket No. 307; Filed: 1/10/2019]

             u)    OLP Wyoming Springs, LLC’s Supplemental Brief in Support of
                   Objection to (I) Taxes Motion and (II) Cash Collateral Motion [Docket
                   No. 312; Filed: 1/10/2019]

             v)    Cedar Park Healthcare, LLC’s Hearing Brief Regarding Debtors’ Post-
                   Petition Lease Obligations Pending Rejection and Transition of Operations
                   [Docket No. 313; Filed: 1/10/2019]


                                            6
67866950.3
Case 18-33967-bjh11 Doc 730 Filed 03/20/19      Entered 03/20/19 14:30:17       Page 7 of 14



             w)    TXMS Real Estate Investments, Inc.’s Surreply Brief in Support of Its
                   Objection to Debtors Motion of Debtors for Entry of Interim and Final
                   Orders (I) Authorizing the Use of Cash Collateral, (II) Granting Adequate
                   Protecting, (III) Modifying the Automatic Stay, (IV) Setting a Final
                   Hearing, and (V) Granting Related Relief [Docket No. 314; Filed:
                   1/10/2019]

             x)    Brief in Support of Granite Landlords’ Limited Objection and Limited
                   Joinder in KeyBank National Association’s Limited Objection to Motion
                   of Debtors for Entry of Interim and Final Orders (I) Authorizing the Use
                   of Cash Collateral, (II) Granting Adequate Protecting, (III) Modifying the
                   Automatic Stay, (IV) Setting a Final Hearing, and (V) Granting Related
                   Relief [Docket No. 315; Filed: 1/10/2019]

             y)    Limited Objection of Berkadia Commercial Mortgage LLC to Motion of
                   Debtors for Entry of Interim and Final Order (I) Authorizing the Use of
                   Cash Collateral, (II) Granting Adequate Protection, (III) Modifying the
                   Automatic Stay, (IV) Setting a Final Hearing, and (V) Granting Related
                   Relief [Docket No. 320; Filed: 1/10/2019]

             z)    G Debtors’ Brief in Opposition Regarding the Debtors’ Obligation to Pay
                   Rent for Nursing Home Leases Subject to a Pending Rejection Motion
                   [Docket No. 324; Filed: 1/10/2019]

             aa)   Limited Objection of Texas Nursing Home Management Solutions, LLC
                   to Debtors’ Entry of Interim and Final Orders (I) Authorizing the Use of
                   Cash Collateral; (II) Granting Adequate Protection; (III) Modifying the
                   Automatic Stay; (IV) Setting a Final Hearing; and (V) Granting Related
                   Relief [Docket No. 344; Filed: 1/12/2019]

             bb)   Texas Health and Human Services Commission’s Supplemental Limited
                   Objection to Motion of Debtors for Entry of Interim and Final Orders (I)
                   Authorizing the Use of Cash Collateral; (II) Granting Adequate
                   Protection; (III) Modifying the Automatic Stay; (IV) Setting a Final
                   Hearing; and (V) Granting Related Relief [Docket No. 370; Filed:
                   1/16/2019]

             cc)   Cedar Park Healthcare, LLC’s Response to Motion of Debtors for Entry of
                   Interim and Final Orders (I) Authorizing the Use of Cash Collateral; (II)
                   Granting Adequate Protection; (III) Modifying the Automatic Stay; (IV)
                   Setting a Final Hearing; and (V) Granting Related Relief [Docket No. 499;
                   Filed: 2/13/2019]




                                            7
67866950.3
Case 18-33967-bjh11 Doc 730 Filed 03/20/19              Entered 03/20/19 14:30:17     Page 8 of 14



                   dd)   POTA JV, LLC’s Limited Objection to Motion of Debtors for Entry of
                         Interim and Final Orders (I) Authorizing the Use of Cash Collateral; (II)
                         Granting Adequate Protection; (III) Modifying the Automatic Stay; (IV)
                         Setting a Final Hearing; and (V) Granting Related Relief [Docket No. 531;
                         Filed: 2/19/2019]

                   ee)   Brief In Opposition filed by Creditor PharMerica Long Term-Care, LLC
                         d/b/a PharMerica to Motion to Use Cash Collateral [Docket No. 712; Filed
                         03/18/2019]

                   ff)   Patient Care Ombudsman Request for Payment of Fees and Costs and
                         Objection to the Use of Cash Collateral to Pay Professionals Significantly
                         More Than Which Was Budget for the PCO and His Counsel [Docket No.
                         720; Filed 3/19/2019]

         Status:         This matter will go forward.

6.       Motion of Debtors for Entry of an Order (I) Approving Settlement Agreement, and (II)
         Granting Related Relief [Docket No. 574; Filed: 2/26/2019]

         Objection Deadline:           March 15, 2019

         Related Document(s):

                   a)    Omnibus Notice of Hearing [Docket No. 586; Filed: 2/26/2019]

                   b)    Motion of Debtors for Entry of an Order (I) Approving Form of
                         Operations Transfer Agreement, (II) Authorizing Transfer of the
                         Operations and Related Assets of the Transfer Portfolio Free and Clear of
                         All Liens, Claims, Encumbrances, and Interests, and (III) Granting
                         Related Relief [Docket No. 580; Filed 2/26/2019]

                   c)    Debtors’ Motion for Expedited Consideration of Various Motions of
                         Debtors for Entry of An Order Approving Settlement Agreements and
                         Transfer of Operations Pursuant to Operations Transfer Agreements
                         [Docket No. 591; Filed: 2/28/2019]

                   d)    Order Granting Motion for Expedited Consideration of Various Motions
                         of Debtors for Entry of An Order Approving Settlement Agreements and
                         Transfer of Operations Pursuant to Operations Transfer Agreements
                         [Docket No. 600; Entered: 3/01/2019]

                   e)    Declaration of Kevin O’Halloran, Chief Restructuring Officer of Debtors,
                         in Support of Settlement & Sale Motions [Docket No. 715; Filed
                         3/19/2019]

         Response(s) Received:


                                                  8
67866950.3
Case 18-33967-bjh11 Doc 730 Filed 03/20/19     Entered 03/20/19 14:30:17     Page 9 of 14



             a)    United States Trustee’s Omnibus Response to (A) Motions to Approve
                   Operations Transfer Agreements and Transferring Operations and (B)
                   Motion to Compromise Controversy [Docket No. 669; Filed: 3/14/2019]

             b)    Omnibus Objection to Motion to Compromise Controversy with Sabra
                   Health Care REIT, Inc. filed by Debtor Senior Care Centers, LLC, Motion
                   to Compromise Controversy with Soccoro Health Realty, LLC, filed by
                   Debtor Senior Care Centers, LLC, Motion to Compromise Controversy
                   with Navarro SNF Development, LP, filed by Debtor Senior Care Centers,
                   LLC, Motion to Compromise Controversy with PM Management Park-
                   Cedar Park, NC LLC, filed by Debtor Senior Care Centers, LLC, Motion
                   to Compromise Controversy with Windmill SCC LLC, filed by Debtor
                   Senior Care Centers, LLC, Motion to Compromise Controversy with LA
                   Hacienda SCC LLC, filed by Debtor Senior Care Centers LLC, Debtors’
                   Motion to Compromise filed by Interested Party Texas Health and Human
                   Services Commission [Docket No. 671: Filed 3/14/2019]




                                           9
67866950.3
Case 18-33967-bjh11 Doc 730 Filed 03/20/19       Entered 03/20/19 14:30:17       Page 10 of 14



              c)    Objection to Motion to compromise controversy with Sabra Health Care
                    REIT, Inc., filed by Debtor Senior Care Centers, LLC, 575 Motion to
                    compromise controversy with Soccoro Health Realty, LLC. filed by
                    Debtor Senior Care Centers, LLC, Motion to compromise controversy
                    with Navarro SNF Development, LP, filed by Debtor Senior Care Centers,
                    LLC, Motion to compromise controversy with PM Management Park-
                    Cedar Park, NC LLC, filed by Debtor Senior Care Centers, LLC, Motion
                    to compromise controversy with Windmill SCC LLC, filed by Debtor
                    Senior Care Centers, LLC, 579 Motion to compromise controversy with
                    LA Hacienda SCC LLC. filed by Debtor Senior Care Centers, LLC,
                    Motion to sell property free and clear of liens under Section 363(f) Motion
                    [Sabra Health Care] for Entry of Order Approving Form of Operations
                    Transfer Agreement, Authorizing Transfer of Operations and Related
                    Assets of the Transfer Portfolio filed by Debtor Senior Care Centers, LLC,
                    Motion to sell property free and clear of liens under Section 363(f) Motion
                    [Socorro Health Realty] for Entry of Order Approving Form of Operations
                    Transfer Agreement, Authorizing Transfer of Operations and Related
                    Assets of the Transfer Portfolio filed by Debtor Senior Care Centers, LLC,
                    Motion to sell property free and clear of liens under Section 363(f) Motion
                    [Trisun Care Center Corsicana] for Entry of Order Approving Form of
                    Operations Transfer Agreement, Authorizing Transfer of Operations and
                    Related Assets of the Transfer P filed by Debtor Senior Care Centers,
                    LLC, Motion to sell property free and clear of liens under Section 363(f)
                    Motion [Cottonwood Creek Nursing and Rehab Center] for Entry of Order
                    Approving Form of Operations Transfer Agreement, Authorizing Transfer
                    of Operations and Related Assets of t filed by Debtor Senior Care Centers,
                    LLC, Motion to sell property free and clear of liens under Section 363(f)
                    Motion [Windmill Nursing & Rehab Center] for Entry of Order
                    Approving Form of Operations Transfer Agreement, Authorizing Transfer
                    of Operations and Related Assets of the Transfer, filed by Debtor Senior
                    Care Centers, LLC, Motion to sell property free and clear of liens under
                    Section 363(f) Motion [La Hacienda Nursing & Rehab Center] for Entry
                    of Order Approving Form of Operations Transfer Agreement, Authorizing
                    Transfer of Operations and Related Assets of the Transfer, filed by Debtor
                    Senior Care Centers, LLC, filed by Interested Party United States of
                    America [Docket No. 672: Filed 3/14/2019]

              d)    Objection to Motion to Compromise Controversy with Sabra Health Care
                    REIT, Inc. filed by Debtor Senior Care Centers LLC, the Official
                    Committee of Unsecured Creditors’ Objection to Motion of Debtors for
                    Entry of an Order (I) Approving Settlement Agreement, and (II) Granting
                    Related Relief with Sabra Health Care Reit, Inc. filed by Creditors
                    Committee Official Committee of Unsecured Creditors [Docket No. 678:
                    Filed 3/14/2019]




                                            10
 67866950.3
Case 18-33967-bjh11 Doc 730 Filed 03/20/19              Entered 03/20/19 14:30:17   Page 11 of 14



                    e)   Objection to Motion to Compromise Controversy with Sabra Health Care
                         REIT, Inc. filed by Debtor Senior Care Centers, LLC, Motion to Sell
                         Property Free and Clear of Liens Under Section 363(f) Motion [Sabra
                         Health Care] for Entry of Order Approving Form of Operations Transfer
                         Agreement, Authorizing Transfer of Operations and Related Assets of the
                         Transfer Portfolio filed by Debtor Senior Care Centers LLC [Docket No.
                         688: Filed 3/15/2019]

                    f)   Objection to Motion to Compromise Controversy with Sabra Health Care
                         REIT, Inc., filed by Debtor Senior Care Centers LLC, Motion to Sell
                         Property Free and Clear of Liens Under Section 363(f) Motion [Sabra
                         Health Care] for Entry of Order Approving Form of Operations Transfer
                         Agreement, Authorizing Transfer of Operations and Related Assets of the
                         Transfer Portfolio filed by Debtor Senior Care Centers LLC, filed by
                         Creditor CIBC Bank USA, as Administrative Agent [Docket No. 699:
                         Filed 3/15/2019]

                    g)   Amended Objection to Motion to Compromise Controversy with Sabra
                         Health Care REIT, Inc., filed by Debtor Senior Care Centers, LLC, filed
                         by Creditor Committee Official Committee of Unsecured Creditors
                         [Docket No. 703: Filed 3/17/2019]

          Status:        This matter will go forward.

 7.       Motion of Debtors for Entry of an Order (I) Approving Form of Operations Transfer
          Agreement, (II) Authorizing Transfer of the Operations and Related Assets of the
          Transfer Portfolio Free and Clear of all Liens, Claims, Encumbrances, and Interests, and
          (II) Granting Related Relief [Docket No. 580; Filed: 2/26/2019]

          Objection Deadline:          March 15, 2019

          Related Document(s):

                    a)   Omnibus Notice of Hearing [Docket No. 586; Filed: 2/26/2019]

                    b)   Motion of Debtors for Entry of an Order (I) Approving Settlement
                         Agreement, and (II) Granting Related Relief [Docket No. 574; Filed:
                         2/26/2019]

                    c)   Debtors’ Motion for Expedited Consideration of Various Motions of
                         Debtors for Entry of An Order Approving Settlement Agreements and
                         Transfer of Operations Pursuant to Operations Transfer Agreements
                         [Docket No. 591; Filed: 2/28/2019]

                    d)   Order Granting Motion for Expedited Consideration of Various Motions
                         of Debtors for Entry of An Order Approving Settlement Agreements and
                         Transfer of Operations Pursuant to Operations Transfer Agreements
                         [Docket No. 600; Entered: 3/01/2019]

                                                 11
 67866950.3
Case 18-33967-bjh11 Doc 730 Filed 03/20/19          Entered 03/20/19 14:30:17     Page 12 of 14



                e)     Declaration of Kevin O’Halloran, Chief Restructuring Officer of Debtors,
                       in Support of Settlement & Sale Motions [Docket No. 715; Filed
                       3/19/2019]

          Response(s) Received:

                a)     Tax Authorities Limited Objection to Motion of Debtors for Entry of an
                       Order (I) Approving Form of Operations Transfer Agreement, (II)
                       Authorizing Transfer of the Operations and Related Assets of the Transfer
                       Portfolio Free and Clear of all Liens, Claims, Encumbrances, and
                       Interests, and (II) Granting Related Relief [Docket No. 650; Filed
                       3/8/2019]

                b)     Texas Taxing Jurisdictions’ Objection to Motion of Debtors for Entry of
                       an Order (I) Approving Form of Operations Transfer Agreement, (II)
                       Authorizing Transfer of the Operations and Related Assets of the Transfer
                       Portfolio Free and Clear of all Liens, Claims, Encumbrances, and
                       Interests, and (II) Granting Related Relief [Docket No. 657; Filed
                       3/12/2019]

                c)     Tax Authorities Amended Limited Objection to Motion of Debtors for
                       Entry of an Order (I) Approving Form of Operations Transfer Agreement,
                       (II) Authorizing Transfer of the Operations and Related Assets of the
                       Transfer Portfolio Free and Clear of all Liens, Claims, Encumbrances, and
                       Interests, and (II) Granting Related Relief [Docket No. 662; 3/12/2019]

                d)     Omnibus Limited Objection and Reservation of Rights of Motion of
                       Debtors for Entry of an Order (I) Approving Form of Operations Transfer
                       Agreement, (II) Authorizing Transfer of the Operations and Related
                       Assets of the Transfer Portfolio Free and Clear of all Liens, Claims,
                       Encumbrances, and Interests, and (II) Granting Related Relief [Docket No.
                       664; Filed 3/13/2019]

                e)     United States Trustee’s Omnibus Response to (A) Motions to Approve
                       Operations Transfer Agreements and Transferring Operations and (B)
                       Motion to Compromise Controversy [Docket No. 669; Filed: 3/14/2019]

                f)     Texas Health and Human Services Commission’s Omnibus Objection to
                       Debtors’ Sale Motions [Docket No. 670; 3/14/2019]

                g)     Reservation of Rights and Limited Objection of the United States of
                       America to Debtors’ Motions to Sell Transfer Portfolios [Docket No. 672:
                       Filed 3/14/2019]




                                               12
 67866950.3
Case 18-33967-bjh11 Doc 730 Filed 03/20/19       Entered 03/20/19 14:30:17      Page 13 of 14



              h)    Objection to Motion to Compromise Controversy with Sabra Health Care
                    Reit, Inc. filed by Debtor Senior Care Centers LLC, the Official
                    Committee of Unsecured Creditors’ Objection to Motion of Debtors for
                    Entry of an Order (I) Approving Settlement Agreement, and (II) Granting
                    Related Relief with Sabra Health Care Reit, Inc. filed by Creditors
                    Committee Official Committee of Unsecured Creditors [Docket No. 678:
                    Filed 3/14/2019]

              i)    Objection of Cigna Healthcare of Texas, Inc. to Motion of Debtors for
                    Entry of an Order (I) Approving Form of Operations Transfer Agreement,
                    (II) Authorizing Transfer of the Operations and Related Assets of the
                    Transfer Portfolio Free and Clear of all Liens, Claims, Encumbrances, and
                    Interests, and (II) Granting Related Relief [Docket No. 679; Filed
                    3/15/2019]

              j)    Objection of Louisiana Department of Health to Debtors Motion Motion
                    of Debtors for Entry of an Order (I) Approving Form of Operations
                    Transfer Agreement, (II) Authorizing Transfer of the Operations and
                    Related Assets of the Transfer Portfolio Free and Clear of all Liens,
                    Claims, Encumbrances, and Interests, and (II) Granting Related Relief
                    [Docket No. 688: Filed 3/15/2019]

              k)    Limited Objection of Atlas Dental Management, LLC to Motion of
                    Debtors for Entry of an Order (I) Approving Form of Operations Transfer
                    Agreement, (II) Authorizing Transfer of the Operations and Related
                    Assets of the Transfer Portfolio Free and Clear of all Liens, Claims,
                    Encumbrances, and Interests, and (II) Granting Related Relief [Docket No.
                    689; 3/15/2019]

              l)    Limited Objection of Onsite Dentists of Texas and Texas Nursing Home
                    Management Solutions, LLC to Motion of Debtors for Entry of an Order
                    (I) Approving Form of Operations Transfer Agreement, (II) Authorizing
                    Transfer of the Operations and Related Assets of the Transfer Portfolio
                    Free and Clear of all Liens, Claims, Encumbrances, and Interests, and (II)
                    Granting Related Relief [Docket No. 694; Filed 3/15/2019]

              m)    Limited Objection of Onsite Dentists of Texas and Texas Nursing Home
                    Management Solutions, LLC to Motion of Debtors for Entry of an Order
                    (I) Approving Form of Operations Transfer Agreement, (II) Authorizing
                    Transfer of the Operations and Related Assets of the Transfer Portfolio
                    Free and Clear of all Liens, Claims, Encumbrances, and Interests, and (II)
                    Granting Related Relief [Docket No. 695; Filed 3/15/2019]




                                            13
 67866950.3
Case 18-33967-bjh11 Doc 730 Filed 03/20/19       Entered 03/20/19 14:30:17      Page 14 of 14



              n)    Objection of CIBC Bank USA to the Motion of Debtors for Entry of an
                    Order (I) Approving Form of Operations Transfer Agreement, (II)
                    Authorizing Transfer of the Operations and Related Assets of the Transfer
                    Portfolio Free and Clear of all Liens, Claims, Encumbrances, and
                    Interests, and (II) Granting Related Relief [Docket No. 699: Filed
                    3/15/2019]

              o)    Amended Objection to Motion to Compromise Controversy with Sabra
                    Health Care Reit, Inc., filed by Debtor Senior Care Centers, LLC, filed by
                    Creditor Committee Official Committee of Unsecured Creditors [Docket
                    No. 703: Filed 3/17/2019]

              p)    Notice of Resolution of Cigna Objections [Docket No. 709; Filed
                    3/18/2019]


 Dated: March 19, 2019                         POLSINELLI PC
        Dallas, Texas
                                               /s/     Trey A. Monsour
                                               Trey A. Monsour
                                               State Bar No. 14277200
                                               2950 N. Harwood, Suite 2100
                                               Dallas, Texas 75201
                                               Telephone: (214) 397-0030
                                               Facsimile: (214) 397-0033
                                               tmonsour@polsinelli.com

                                               -and-

                                               Jeremy R. Johnson (Admitted Pro Hac Vice)
                                               600 3rd Avenue, 42nd Floor
                                               New York, New York 10016
                                               Telephone: (212) 684-0199
                                               Facsimile: (212) 684-0197
                                               jeremy.johnson@polsinelli.com

                                               Counsel to the Debtors and Debtors in
                                               Possession




                                            14
 67866950.3
